DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical body is produced by assembly of a plurality of cylindrical shroud segments” of Claims 8 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Criswell (U.S. Patent No. 5,217,187), hereinafter Criswell, in view of Kiphart (U.S. Patent No. 3,017,746), hereinafter Kiphart.

Regarding Independent Claim 1, Criswell teaches a solid propellant auxiliary booster (12) intended to be attached to the main body of a launcher (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – However, as shown in Figure 6 – the booster, 12, is attached to the launcher, 10), the booster comprising a cylindrical body (50) extending in a longitudinal direction (Figure 6 – the cylindrical body extends up and down, as seen in Figure 6, which is a longitudinal direction) between a rear zone (Figure 6 – the portion of the cylindrical body, 50, that is below the interface with the front face, 52, is the rear zone) in communication with a nozzle (Figure 6 – the rear zone is connected and therefore in communication with the nozzle, 56) and a front face (52) formed by a conical structure (Figure 6 – the front face, 52, is a cone shape) connected to the cylindrical body of the booster (Figure 6 – the front face, 52, is a conical structure connected to the cylindrical body, 50), the cylindrical body delimiting a first internal volume (Column 7, Lines 30-38 – the cylindrical portion contains solid propellant therefore the body delimits a first internal volume for the propellant) and the conical structure of the front face delimiting a second internal volume (Column 7, lines 30-38 – the conical structure may contain components and therefore delimits a second internal volume), said auxiliary booster containing a solid propellant charge (Column 7, Lines 21-32 – the booster contains a solid propellant charge), wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (Column 7, Lines 21-38 – the solid propellant of the booster, 12, is used to generate power during launch and therefore must include an ignition device to ignite the solid propellant charge to generate the power).
Criswell does not explicitly teach wherein the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes and the ignition device of the solid propellant charge present at the rear zone of the auxiliary booster.
However, Kiphart teaches a solid propellant engine (Column 1, Lines 8-9, Figures 1 and 3) with a cylindrical body (11) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12 or the left side of the booster as shown in Figure 3) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal volume of the Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), in that the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes) and wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (15) present at the rear zone of the auxiliary booster (Figure 1 – the ignition device, 15, is to the right of the interface of the cylindrical body, 11, and the front face, 12, and therefore is located in a rear zone of the booster).
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicates with the second internal volume of the conical structure, in that the solid propellant charge is present both in the first and second internal volumes and the ignition device of the solid propellant charge present at the rear zone of the auxiliary booster, as taught by Kiphart, in order to provide a rocket motor case which is applied to and firmly bonded to the propellant grain (Kiphart – Column 1, Lines 31-34).

Regarding Claim 3, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell does not teach wherein the cylindrical body and the conical structure of the front face are of organic matrix composite material.
However, Kiphart teaches wherein the cylindrical body and the front face are of organic matrix composite material (Figure 3 - Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart such that the cylindrical body and the conical structure of the front face are of organic matrix composite material, as taught by Kiphart, in order to reduce the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Claim 4, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell does not teach wherein the cylindrical body is of composite material and the front face of metallic material.
However, Kiphart teaches wherein the cylindrical body is of composite material (Figure 1 – Column 2, Lines 33-35 and Column 3, Lines 21-23 – the cylindrical body, 11, is made of an organic rubber matrix fiber composite material) and the front face of metallic material (Figure 1 – Column 2, Line 22 – the front face, 12, is metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart such that the cylindrical body is of composite material and the front face of metallic material, as taught by Kiphart, in order to reduce the amount of metal thereby reducing the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Independent Claim 5, Criswell teaches a manufacturing method of a solid propellant auxiliary booster (12) intended to be attached to the main body of a launcher (Intended use – It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex paste Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) – However as shown in Figure 6 – the booster, 12, is attached to the launcher, 10), the booster comprising a cylindrical body (50) extending in a longitudinal direction (Figure 6 – the cylindrical body extends up and down, as seen in Figure 6, which is a longitudinal direction) between a rear zone (Figure 6 – the portion of the cylindrical body, 50, that is below the interface with the front face, 52, is the rear zone) in communication with a nozzle (Figure 6 – the rear zone is connected and therefore in communication with the nozzle, 56) and a front face (52) formed by a conical structure (Figure 6 – the front face, 52, is a cone shape)  connected to the cylindrical body of the booster (Figure 6 – the front face, 52, is a conical structure connected to the cylindrical body, 50), the cylindrical body delimiting a first internal volume (Column 7, Lines 30-38 – the cylindrical portion contains solid propellant therefore the body delimits a first internal volume for the propellant)and the conical structure of the front face delimiting a second internal volume (Column 7, lines 30-38 – the conical structure may contain components and therefore delimits a second internal volume), said auxiliary booster containing a solid propellant charge (Column 7, Lines 21-32 – the booster contains a solid propellant charge), wherein the method comprises the production of an assembly comprising the cylindrical body and the conical structure forming the front face of the booster (Figure 6 – the assembly of the cylindrical body, 50, and the conical structure forming the front face make the booster, 12), wherein the auxiliary booster also comprises an ignition device of the solid propellant charge (Column 7, Lines 21-38 – the solid propellant of the booster, 12, is used to generate power during launch and therefore must include an ignition device to ignite the solid propellant charge to generate the power).
Criswell does not teach the first internal volume of the cylindrical body communicating with the second internal volume of the conical structure, wherein the solid propellant charge is present both in the first and second internal volumes and in that an ignition device of the solid propellant charge is placed at the rear zone of the auxiliary booster.
However, Kiphart teaches a solid propellant engine (Column 1, Lines 8-9, Figures 1 and 3) with a cylindrical body (11 or 21) with a first internal volume (Figure 1 – the cylindrical body has an internal volume) and a front face (12) with a second internal volume (Figure 1 – the front face has an internal volume) and a solid propellant charge (14 and 14a or 22 and 22a) wherein the first internal volume of the cylindrical body communicating with the second internal volume of the front face (Figure 1 – the internal volumes of the front face and the cylindrical body are in communication to form one internal volume of the engine), wherein the solid propellant charge is present both in the first and second internal volumes (Figure 1 – the solid propellant charge, 22 and 22a, is present in both the first and second internal volumes) and in that an ignition device of the solid propellant charge (15) is placed at the rear zone of the auxiliary booster (Figure 1 – the ignition device, 15, is to the right of the interface of the cylindrical body, 11, and the front face, 12, and therefore is located in a rear zone of the booster
Therefore it would have been obvious to one of ordinary skill in the art before to have modified the invention of Criswell to include the first internal volume of the cylindrical body communicating with the second internal volume of the conical structure, wherein the solid propellant charge is present both in the first and second internal volumes and in that an ignition device of the solid propellant charge is placed at the rear zone of the auxiliary booster, as taught by Kiphart, in order to provide a rocket motor case which is applied to and firmly bonded to the propellant grain (Kiphart – Column 1, Lines 31-34).

Regarding Claim 9, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell does not teach wherein the assembly comprising the cylindrical body and the conical structure of the front face is produced from organic matrix composite material on a mandrel corresponding to the shape of said assembly.
However, Kiphart teaches wherein the assembly comprising the cylindrical body and the front face is produced from organic matrix composite material (Figure 3 – Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material) on a mandrel corresponding to the shape of said assembly (Figure 3 - Column 2, Lines 8-10 – the case is made on a mandrel and then cured such that it would correspond to the desired shape).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart such that the cylindrical body and the conical structure of the front face is produced from organic matrix composite material on a mandrel corresponding to the shape of said Kiphart – Column 1, Lines 19-27).

Regarding Claims 10 and 12, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell does not teach (Claim 10) wherein the assembly comprising the cylindrical body and the conical structure of the front face is produced of organic matrix composite material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body; (Claim 12) wherein each of the cylindrical body and the conical structure of the front face are charged with solid propellant before or after their assembly.
However, Kiphart teaches (Claim 10) wherein the assembly comprising the cylindrical body and the front face is produced from organic matrix composite material (Figure 3 – Column 2, Lines 51-55 and Column 3, Lines 21-23 – the cylindrical body and front face are made of organic rubber matrix fiber composite material), the front face being attached by mechanical connection to the upstream end of the cylindrical body (Figure 1 – Column 2, Lines 51-55 – the casing, which includes the front face and the cylindrical body is formed as a single piece of organic rubber matric fiber composite material therefore the front face is connected mechanically to the left end/upstream end of the cylindrical body); (Claim 12) wherein each of the cylindrical body and the front face are charged with solid propellant before or after their assembly (Column 2, Lines 8-10 – the assembly of the casing and therefore the assembly of the cylindrical body and the front face occurs on a mandrel before being filled with the propellant charge
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart such that (Claim 10) the cylindrical body  and the conical structure of the front face, of Criswell, is produced of organic matrix composite material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body and (Claim 12) wherein each of the cylindrical body and the conical structure of the front face are charged with solid propellant before or after their assembly, as taught by Kiphart, in order to reduce the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Regarding Claim 11, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell do not teach wherein the cylindrical body is produced of organic matrix composite material while the conical structure of the front face is produced of metallic material, the conical structure being attached by mechanical connection to the upstream end of the cylindrical body.
However, Kiphart teaches wherein the cylindrical body is produced of organic matrix composite material (Figure 1 – Column 2, Lines 33-35 and Column 3, Lines 21-23 – the cylindrical body, 11, is made of an organic rubber matrix fiber composite material) while the front face is produced of metallic material (Figure 1 – Column 2, Line 22 – the front face, 12, is metal), the front face being attached by mechanical connection to the upstream end of the cylindrical body (Figure 1 – Column 2, Lines 30-38 – the front face is cemented to the cylindrical propellant, 14 and 14a, and then wrapped by the organic matrix fiber composite, therefore the front face is mechanically connected to the left end/upstream end of the cylindrical body).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart such that the cylindrical body is produced of organic matrix composite material while the conical structure of the front face, or Criswell, is produced of metallic material, the conical structure, of Criswell, being attached by mechanical connection to the upstream end of the cylindrical body, as taught by Kiphart, in order to reduce the amount of metal thereby reducing the hazard to life and property if jettisoned and reduce the weight of the motor (Kiphart – Column 1, Lines 19-27).

Claims 2, 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Criswell in view of Kiphart as applied to claims 1, 5 and 10 above, and further in view of Knight (U.S. Patent No. 7,254,936), hereinafter Knight.

Regarding Claim 2, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell in view of Kiphart do not teach wherein the cylindrical body and the conical structure of the front face are of metallic material.
However, Knight teaches a solid propellant rocket (Abstract, Line 1) with a casing (Figure 4, Element 170) wherein the casing is made of a metallic material (Column 20, Lines 6-10 – the casing, 170 is metal
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart by making the casing, i.e. the cylindrical body and conical structure of the front face of Criswell in view of Kiphart, of a metallic material, as taught by Knight in order to be sturdy enough to remain intact during the engine operation (Knight – Column 2, Lines 6-10).
Further, it has been held that the selection of a known material (in the present case metallic material) based on its suitability for its intended use (providing a casing, i.e. cylindrical body and conical structure of the front face of a rocket) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 6, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell further teaches the conical structure being attached to the upstream end of the cylindrical body (Figure 6 – the conical structure, 52, is attached to the top/upstream end of the cylindrical body, 50).
Criswell in view of Kiphart do not teach wherein the cylindrical body and the conical structure of the front face are produced of metallic material.
However, Knight teaches a solid propellant rocket (Abstract, Line 1) with a casing (Figure 4, Element 170) wherein the casing is made of a metallic material (Column 20, Lines 6-10 – the casing, 170 is metal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view Knight – Column 2, Lines 6-10).
Further, it has been held that the selection of a known material (in the present case metallic material) based on its suitability for its intended use (providing a casing, i.e. cylindrical body and conical structure of the front face of a rocket) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Regarding Claim 7, Criswell in view of Kiphart and Knight teach the invention as claimed and discussed above but do not teach wherein each of the cylindrical body and the conical structure of the front face is charged with solid propellant before or after their assembly.
However, wherein each of the cylindrical body and the front face are charged with solid propellant before or after their assembly (Column 2, Lines 8-10 – the assembly of the casing and therefore the assembly of the cylindrical body and the front face occurs before being filled with the propellant charge).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Knight to include each of the cylindrical body and the conical structure of the front face are charged with solid propellant before or after their assembly, as taught by Kiphart, in order to provide a rocket motor case which is applied to an firmly bonded to the propellant grain (Kiphart – Column 1, Lines 19-27).

Regarding Claim 8, Criswell in view of Kiphart and Knight teach the invention as claimed and discussed above but do not teach wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment.
However, Knight teaches wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments (Figures 3 and 10 – Column 18, Lines 61-64 - the cylindrical body as shown is made a plurality of cylindrical shroud segments, 110), each segment being charged with solid propellant before or after its assembly with another segment (Figure 3 – Column 2, Line 63 – Column 3, Line 3 – the engines/segments are pre-fabricated therefore they are charged before assembly).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart and Knight to include the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment, as taught by Knight, in order to have high reliability due to redundancy and low cost due to the ease of fabricating a large number of small, simple, inexpensive rocket engines and multi-stage units (Knight – Column 26, Lines 29-33).

Regarding Claim 13, Criswell in view of Kiphart teach the invention as claimed and discussed above. Criswell in view of Kiphart do not teach wherein the cylindrical body is 
However, Knight teaches wherein the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments (Figures 3 and 10 – Column 18, Lines 61-64 - the cylindrical body as shown is made a plurality of cylindrical shroud segments, 110), each segment being charged with solid propellant before or after its assembly with another segment (Figure 3 – Column 2, Line 63 – Column 3, Line 3 – the engines/segments are pre-fabricated therefore they are charged before assembly).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Criswell in view of Kiphart to include the cylindrical body is produced by assembly of a plurality of cylindrical shroud segments, each segment being charged with solid propellant before or after its assembly with another segment, as taught by Knight, in order to have high reliability due to redundancy and low cost due to the ease of fabricating a large number of small, simple, inexpensive rocket engines and multi-stage units (Knight – Column 26, Lines 29-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gould (U.S. Patent No. 3,326,129) and Czerwinski (U.S. Patent No. 3,167,016) both show a rocket with a conical front face that is connected to a cylindrical body wherein both the cylindrical body and the conical structure contain solid propellant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.